Case 2:21-cr-00191-KM Document 13 Filed 06/09/21 Page 1 of 2 PageID: 30
        Case 2:21-cr-00191-KM Document 13 Filed 06/09/21 Page 2 of 2 PageID: 31




       would render any subsequent trial of this matter unnecessary;

                        (3)            The defendant has consented to the above-referenced

       continuance;

                        (4)            The granting of a continuance will likely conserve judicial

       resources; and

                        (5)            As a result of the foregoing, pursuant to 18 U.S.C. §

       316l(h)(7), the ends of justice served by granting the continuance outweigh the

       best interest of the public and the defendant in a speedy trial.

                    IT IS, therefore, on this 9th day of June, 2021 ORDERED that:

             (1)        This action is continued under the Speedy Trial Act from the date

       this Order is signed through and including October 25, 2021; and

             (2)        The period from the date this Order is signed through and including

       October 25, 2021, shall be excludable in computing time under the Speedy Trial

       Act of 1974 .
                                                   /s/ Kevin McNulty
                                                  THE HONORABLE KEVIN MCNULTY
                                                  United States District Judge

       Consented and Agreed to by:



       Alexandra Tsakopoulos Saker
       Assistant U.S. Attorney
           (J
         -/·
                    ,
                   r,Z/Z
                          /!   1jL---=,
                               1
                                   /
                                        ✓//




Orfrey Dirmann, Esq.
 Frank Agostino, Esq.
(_,_




 Counsel for Defendant
